          Case 7:19-cr-00700-VB Document 191
                                         195 Filed 12/04/20
                                                   12/05/20 Page 1 of 1




                              JAMES E. NEUMAN, P.C.
                                          Attorney at Law
                                   100 Lafayette Street – Suite 501
                                    New York, New York 10013
                                                –––
                                     TEL 212-966-5612
                     APPLICATION GRANTED
                                     FAX 646-651-4559
                     The conference scheduled  for 12/18/2020 is adjourned to
                                   www.jamesneuman.com
                      2/19/2021 at 3:00 p.m. The Court will conduct the conference by
                      telephone (call-in 888-363-4749, passcode 1703567), unless the
                      parties advise the Court that defendant will be entering a guilty
                                                       December 4, 2020
                      plea. In that event, the conference will be in person in the
                      courthouse. If the parties wish to conduct a plea allocution
                      remotely, they shall submit proposed CARES Act findings by no
                      later than 2/5/2021. Time is excluded under the Speedy Trial Act
BY ECF
                      in the interest of justice until 2/19/2021 to allow the parties
Hon. Vincent L. Briccetti
United States Districtadditional
                       Judge      time to discuss a pretrial resolution of this case.
                      SO   ORDERED:
Southern District of New York
300 Quarropas Street
                    ______________________________________
White Plains, NY 10601
                    Vincent L. Briccetti, U.S.D.J. 12/5/2020
               Re: United States v Sarah Gillon, 19 Cr. 700 (VB)

Your Honor:

                 As directed by this Court, the parties have conferred regarding the scheduled status
conference for Sarah Gillon. We jointly request that the conference, now scheduled for December
18, 2020, be postponed until sometime during the second week of February, 2021, or at any date
thereafter that is convenient to this Court.

                                                       Respectfully submitted,


                                                               /s/
                                                       James E. Neuman
